Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000374
                                                         31-MAY-2013
                                                         10:56 AM


                           SCWC-11-0000374

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

          JOHN N. AMIRAL, Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-11-0000374; CASE NO. 1 DTI-10-123021)

        ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
    (By: Recktenwald, C.J., Nakayama, Acoba, McKenna, Pollack, JJ.)

          It appearing that the judgment on appeal in the above

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for certiorari was filed,

see Hawai#i Revised Statutes § 602-59(a) (Supp. 2011); see also

Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1) (2012),

          IT IS HEREBY ORDERED that Petitioner/Defendant-

Appellant’s application for writ of certiorari, filed May 28,

2013, is dismissed without prejudice to re-filing the application

pursuant to HRAP Rule 40.1(a) (2012) (“The application shall be

filed within thirty days after the filing of the intermediate

court of appeals’ judgment on appeal or dismissal order, unless

the time for filing the application is extended in accordance

with this rule.”).
             DATED:    Honolulu, Hawai#i, May 31, 2013.

Kevin O’Grady,                         /s/ Mark E. Recktenwald
for petitioner
                                       /s/ Paula A. Nakayama
Loren Thomas,
prosecuting attorney                   /s/ Simeon R. Acoba, Jr.
for respondent
                                       /s/ Sabrina S. McKenna

                                       /s/ Richard W. Pollack




                                   2